Citation Nr: 0820758	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  04-27 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for low back disability, to 
include piriformis syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1999 to May 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  
 

FINDING OF FACT

The veteran's low back disability, to include piriformis 
syndrome, did not have its onset during the veteran's active 
military service, was not caused or aggravated by her service 
connected bilateral retropatellar pain syndrome, and is not 
etiologically related to her active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for low 
back disability, piriformis syndrome have not been met.  38 
U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.310 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2007).  Similarly, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322 (2007).  

38 C.F.R. § 3.310 was revised during the course of the 
veteran's appeal.  See 71 Fed. Reg. 52747 (September 7, 
2006).  When a regulation or statute is revised during the 
course of an appeal, the Board generally must determine which 
version should be applied and/ or the respective time periods 
for application of the respective versions.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  
This depends on whether the revision is to be given 
retroactive effect.  Id.  The only part of the regulation 
that affects the outcome of this decision (and the RO's 
decision) is subsection (a).  That subsection was left 
unchanged by the revision.  Therefore, an analysis of whether 
retroactive effect is to be given to the revised version is 
not necessary.  

The amendment left unaffected subsections (a) of § 3.310.  
Subsection (b) of the unrevised version was also unchanged, 
but re-designated as subsection (c) in the revised version.  
The revision consisted of a new subsection (b) which states 
in full:

Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level. 

This revision affects only those instances where the evidence 
establishes that an increase in severity of the nonservice-
connected disability has resulted due to the service 
connected disability.  In this case, the evidence establishes 
that there has been no such increase in severity.  Therefore, 
the Board does not reach application of that portion of 38 
C.F.R. § 3.310 that was revised.  As the revision does not 
affect the outcome of this decision, there is no reason to 
determine which version is applied.  Subsection (a) is the 
only provision of 38 C.F.R. §3.310 for application and that 
subsection is identical in both versions.  In short, the 
subsection of 38 C.F.R. § 3.310 applicable to this case was 
not revised during the course of this appeal.  

Here, the veteran points to a 1999 report of back pain to 
support her claim that her current low back pain had its 
onset in service.  Additionally, she contends that her 
service connected knee disability, bilateral retropatellar 
pain syndrome, caused her current low back pain.

While the veteran contends that her current disability had 
its onset during her active service and/or was caused by her 
service connected knee disability, her unsupported 
speculation is not competent evidence, as a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

Lay evidence can be competent and sufficient to address 
certain "quasi" medical questions.  This includes 
establishing a diagnosis of a condition when (1) a layperson 
is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the veteran 
is competent to testify that she experienced pain in her 
lower extremities.

However, more complex questions, such as the etiology of the 
veteran's lower back pain, are not subject to lay opinion 
evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 
(2007).  Hence, the veteran's unsupported statements 
regarding the etiology of her disability are not competent 
evidence.  

Initially, the Board notes that the veteran claims in her 
June 2004 Notice of Disagreement that her out processing 
paperwork has been lost.  There is a presumption of 
regularity that attends the administrative functions of the 
Government, unless rebutted by clear and convincing evidence 
to the contrary.  See Ashley v. Derwinski, 2 Vet. App. 307, 
308-09 (1992) (quoting United States v. Chemical Foundation 
Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131(1926); see 
also Baldwin v. West, 13 Vet. App. 1, 6 (1999); Mindenhall v. 
Brown, 7 Vet. App. 271 (1994).  The United States Court of 
Appeals for Veterans Claims has specifically held that a 
statement by a claimant, standing alone, is not sufficient to 
rebut the presumption of regularity afforded VA operations.  
Jones v. West, 12 Vet. App. 98, 100, 102 (1998).  Here, VA is 
entitled to a presumption that it has accurately maintained 
the veteran's service treatment records, and the veteran has 
offered no evidence to support her contention that records 
have been lost.  The veteran's service treatment records on 
record are extensive and their existence and detailed nature 
are evidence that the records are complete.  A review of the 
evidence by the undersigned fails to indicate any missing 
records. 

The veteran's service treatment records contain only one 
instance of reported back pain.  On June 9, 1999, the veteran 
sought medical treatment for low back pain of approximately 
six days duration.  She was tender to palpitation of the 
lumbar area, with normal strength and reflexes.  The exam 
report contained no record of any injury to the veteran's 
back.  A follow-up visit on June 17, 1999 reports 
improvement, but notes continuing tenderness of the soft 
tissue of the lumbar and thoracic spinal area.  The veteran 
was again assessed with back pain and referred for further 
evaluation.  

However, the veteran's service treatment records contain no 
further mention of any lower back pain or back injury.  As 
the veteran's service treatment records are extremely 
detailed and contain numerous reports of knee pain and other 
ailments, the absence of any further report of back pain 
after June 1999 is strong evidence that her June 2006 back 
pain was not a chronic condition.  

Post-service, in October 2003, the veteran sought treatment 
for aches throughout her body caused when the weather 
changes.  Later that month, the veteran sought treatment for 
recurrent lower back pain that radiates into her thighs.  She 
denied any recent injuries or any injuries during her active 
military service (providing evidence against her current 
claim).  She was diagnosed with lower back pain with 
sciatica, probably piriformis syndrome.  

The veteran has presented no medical evidence that her 
isolated report of lower back pain in 1999 and her diagnosis 
of lower back pain with sciatica in 2003 are related.  There 
is no evidence on record that she suffered an injury to her 
back during her active service or that she chronically 
suffered from lower back pain.  The long period of time 
between 1999 and 2003 without any evidence on record of lower 
back pain is evidence that the veteran's current disability 
did not have its onset during her active service.  

However, the veteran also claims service connection for her 
lower back pain secondary to her service connected bilateral 
retropatellar pain syndrome.  Once again, there is no medical 
evidence that the veteran's lower back pain was caused or 
aggravated by her service connected bilateral retropatellar 
pain syndrome.  The VA doctor who diagnosed the veteran with 
lower back pain with sciatica, probably piriformis syndrome, 
offered no opinion as to the etiology of the veteran's 
disability.  There is no evidence on record that the 
veteran's current disability may be associated with another 
service connected disability other than the veteran's 
speculative statements regarding the etiology of her lower 
back pain.  These statements not constitute competent 
evidence.  

Service and post-service treatment records provide evidence 
unfavorable to the veteran's claim, and there is no competent 
evidence to the contrary.  Hence, her claim must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).

The duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the duty to notify with regard to disability ratings 
and effective dates was not satisfied prior to the initial 
unfavorable decision on the claim by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify with regard to 
disability ratings and effective dates was satisfied 
subsequent to the initial RO decision by way of the letter 
sent to the veteran in March 2006 that fully addressed all 
four notice elements.  The letter informed the veteran as to 
how VA assigned disability ratings and effective dates and of 
what evidence was required to substantiate the claims and of 
the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in her possession to the RO.  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
supplemental statement of the case issued in February 2008, 
after the notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

The remaining VCAA duty to notify was satisfied prior to the 
RO's rating decision by way of a letter sent to the veteran 
in January 2004 that informed her of what evidence was 
required to substantiate her claim and of the veteran's and 
VA's respective duties for obtaining evidence.  This letter 
was sent prior to the initial adjudication by the RO.  The 
veteran was also asked to submit evidence and/or information 
in her possession to the RO.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: 
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

However, the VA is not required to provide a medical 
examination to a claimant when the record does not already 
contain evidence of an in-service event, injury, or disease.  
Duenas v. Principi, 18 Vet. App. 512, 517 (2004); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).    

Here, the VA attempted to have the veteran's condition 
evaluated, without result.  VA requested a medical 
examination for the veteran in June 2006, but was unable to 
contact the veteran to schedule the examination, apparently 
because the veteran had been recalled to active duty.  
Importantly, the veteran made no effort to re-schedule to the 
examination or request a delay in the adjudication of this 
case. 

Given the fact that the veteran may have been returned to 
active duty, the Board has carefully considered if the case 
should be delayed in an effort to obtain a VA examination.  
However, the Board finds that there is no indication that the 
veteran's current disability may be associated with the 
veteran's service.  The veteran's speculative statements 
regarding the etiology of her lower back pain do not 
constitute competent evidence.  More importantly, the service 
and post-service medical record provides extensive evidence 
against this claim, clearly indicating that the veteran does 
not have a back disorder related to service at this time.  
Even if there were "good cause" for the veteran's failure 
to attend this examination (which has not been indicated by 
the veteran) there is simply no basis to obtain a VA 
examination in light of the medical evidence, which clearly 
provides evidence against this claim, outweighing her 
statements.  Simply stated, there is sufficient competent 
medical evidence of record to make a decision on the claim.  
Thus, VA had no duty to afford the veteran an examination or 
to obtain a medical opinion.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service records, including service treatment records, as well 
as post-service VA treatment records.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


